Title: From Thomas Jefferson to John Wayles Eppes, 21 February 1803
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Feb. 21. 1803.
          
          Your’s of the 10th. was recieved on the 16th. I shall leave this about the 6th. of March, unless unexpected business, bad roads or bad weather should delay it a little. I am happy to learn that I shall meet Maria & yourself at Monticello. my stay there will be of two or three weeks, the visit being for the purpose of planting trees, in order that they may be growing during my absence. as Lilly hired 15. hands for me this winter, I am not without hopes he will be able to accomplish my canal, and perhaps your levelling both. but as the latter must be postponed to the former, it will of course be autumn before the levelling will be begun, which will throw the building into the next year. I am in hopes Maria’s visit in March is intended to continue till the sickly season of the autumn is over. in your letter of Nov. 27. you mentioned that the receipt of the 400. D. in March would be quite sufficient, or even later if it should be inconvenient to me. I am not yet certain how that will be; but either then, if I have it not in hand, or at any other moment when your calls require it, I can get it from the bank here; but that being in the hands of federalists, I am not fond of asking favors of them. however I have done it once or twice when my own resources have failed, and can do it at all times. the approach of my meeting with yourself and Maria makes me look with impatience to the 6th. of March. present her my tenderest affections. make short journies as you travel that you may never be out in the night; and accept my affectionate salutations and sincere esteem
          
            Th: Jefferson
          
        